Citation Nr: 1702781	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia.

2.  Entitlement to service connection for a residual penile scar (claimed as a penile condition).

3.  Entitlement to a rating in excess of 10 percent for service-connected right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the November 2008 rating decision, the RO denied an increased rating for the service-connected right inguinal hernia.  In an August 2009 rating decision, the RO increased the assigned rating to 10 percent, effective March 31, 2008; the 10 percent evaluation was awarded effective October 1, 2006 in a June 2010 rating decision.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In the March 2012 rating decision, the AOJ reopened and denied service connection for depression and denied service connection for a penile condition.  A statement of the case (SOC) was issued in November 2012 as to the depression claim.  The Veteran perfected a timely appeal of that issue in December 2012.

In an August 2015 Board decision, the increased rating and new and material evidence claims were remanded in order to afford the Veteran a hearing before a Veterans Law Judge.  The August 2015 decision also remanded the issue of entitlement to service connection for a penile condition to the agency of original jurisdiction (AOJ) for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued).

Pursuant to the Board Remand, the AOJ issued an SOC in October 2015, which denied the Veteran's claim of entitlement to service connection for a penile deformity.  The Veteran perfected a timely appeal of that issue in October 2015.

The Veteran was scheduled to appear at the RO to have a videoconference hearing with a Veterans Law Judge in January 2016.  He failed to appear for said hearing.  See 38 C.F.R. § 20.704(d) (2016).

The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

As indicated above, the Veteran was initially scheduled for a videoconference hearing before a Veterans Law Judge in January 2016, as to the above matters.  However, he failed to appear for said hearing and subsequently submitted a January 2016 statement in which he stated that he did not want the videoconference hearing to be rescheduled.

However, following a January 2016 supplemental statement of the case as to the claimed penile disorder, the Veteran submitted a February 2016 VA Form 9, wherein he requested a videoconference before a Veterans Law Judge.

In light of the Veteran's differing requests as to whether he desired a hearing, the Board sent him a hearing clarification letter in November 2016.  In a December 2016 correspondence, the Veteran responded affirmatively that he desired a videoconference hearing before a Veterans Law Judge.  Consequently, this case must be remanded in order for that hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Katherine Kiemle Buckley
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

